NO. 07-00-0591-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 25, 2001

                           ______________________________


                             IN RE: JOSE E. QUINTANA
                        _________________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Relator Jose E. Quintana seeks a writ of mandamus ordering respondent, the

Honorable Samuel Kiser, allegedly the Judge of the 181st District Court of Randall County,

to hear and rule on certain motions filed by relator. We deny the application.


                    FACTUAL AND PROCEDURAL BACKGROUND


       On January 2, 2001, relator filed with the clerk of this court a pleading entitled

Petition for Writ of Mandamus. In the petition, he alleges that he has filed several motions

in Cause No. 8787-B in the 181st District Court of Randall County (the trial court), which

is styled The State of Texas v. Jose E. Quintana. He further alleges that the motions have

not been heard or ruled on by respondent. We are requested to direct respondent to hear

and rule on the motions.
       In support of his application for writ of mandamus, relator has not attached or

furnished any copies of the motions he allegedly has filed, any proof that respondent has

been requested to hear the motions, or other document or record of proceedings.


                                           LAW


       When application for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding, and a properly authenticated

transcript of any relevant testimony from any underlying proceeding including any exhibits

offered in evidence or a statement that no testimony was adduced in connection with the

matter complained of. TEX . R. APP . P. 52.7(a).


                             ANALYSIS AND CONCLUSION


       Relator’s petition for a writ of mandamus contains only allegations. Certified, sworn

copies of the motions he alleges were filed in the trial court proceeding are not included

with the petition, nor is any other document or transcript.


       Relator has not presented a record which shows entitlement to the relief sought, or

upon which we are authorized to act.




                                             2
      Accordingly, relator’s application for writ of mandamus is denied.




                                                      Phil Johnson
                                                         Justice




Do not publish.




                                           3